United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
OKLAHOMA CITY VA MEDICAL CENTER,
Oklahoma City, OK, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0671
Issued: December 14, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On March 16, 2021 appellant filed a timely appeal from a March 3, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 21-0671.
On November 28, 2016 appellant, then a 47-year-old supervisor police officer, filed a
traumatic injury claim (Form CA-1) alleging that on November 3, 2016 he injured his lower back
and right leg during his annual medical examination and stress test while in the performance of
duty.1 He stopped work on November 4, 2016 and performed light-duty work from March 1
through June 6, 2017. On November 30, 2017 OWCP accepted the claim for dislocation of the
L4-5 lumbar vertebra. It subsequently expanded the acceptance of the claim to include
intervertebral disc disorders with lumbar radiculopathy.

1

OWCP assigned the present claim OWCP File No. xxxxxx297. Appellant has a prior traumatic injury claim for
a January 23, 2015 fractured left ankle under OWCP File No. xxxxxx089. On February 26, 2020 OWCP awarded 12
percent left lower extremity permanent impairment. Appellant’s claims have not been administratively combined.

On September 30, 2019 appellant filed a schedule award claim (Form CA-7).
By decision dated March 3, 2021, OWCP granted appellant a schedule award for 11
percent permanent impairment of his right lower extremity and 0 percent of his left lower extremity
based on a December 2, 2020 report of DMA Dr. Harris.2
The Board has duly considered the matter and finds that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined where
correct adjudication depends on cross-referencing between files and where two or more injuries
occur to the same part of the body. 3 Appellant previously received 12 percent permanent
impairment of the left lower extremity under File No. xxxxxx089 and this prior schedule award
was referenced by DMA Dr. Harris in his December 2, 2020 report in the present file. OWCP then
based its schedule award of zero percent left lower extremity permanent impairment on Dr. Harris’
December 2, 2020 report. Due to frequent cross-referencing of the claims, for a full and fair
adjudication, the case must be returned to OWCP to administratively combine the current case
record with OWCP File No. xxxxxx089. This will allow OWCP to consider all relevant claim
files in developing appellant’s schedule award claim. 4
Accordingly, the Board will remand the case to OWCP to administratively combine OWCP
File Nos. xxxxxx297 and xxxxxx089. Following this and other such further development as
deemed necessary, OWCP shall issue a de novo decision on appellant’s increased schedule award
claim.

2

In his report, DMA Dr. Harris referenced the schedule award for 12 percent permanent impairment of appellant’s
left lower extremity under File No. xxxxxx089.
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
4

Id.; See R.S., Docket No. 20-1232 (issued April 28, 2021).

2

IT IS HEREBY ORDERED THAT the March 3, 2021 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further proceedings
consistent with this order of the Board.
Issued: December 14, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

